Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                       Case No.: 17-60533-CIV-Martinez-Otazo-Reyes


    RODNEY SCOTT PATTERSON,

          Plaintiff,

    vs.
                                                 Notice of Service of Plaintiff’s
    AMERICAN AIRLINES, INC., a                   Answers and Objections to
    Delaware corporation,                        Defendant’s First Set of
                                                 Interrogatories to Plaintiff
          Defendant.
                                        /

           Plaintiff, Rodney Scott Patterson, hereby serves his answers and
    objections to defendant, American Airlines, Inc.’s First Set of Interrogatories
    to Plaintiff dated July 5, 2017.
                                          Respectfully Submitted,

                                            /s/ Isha Kochhar
                                            WILLIAM R. AMLONG
                                            Florida Bar No.: 470228
                                            WRAmlong@TheAmlongFirm.com
                                            KAREN COOLMAN AMLONG
                                            Florida Bar No.: 275565
                                            KAmlong@TheAmlongFirm.com
                                            ISHA KOCHHAR
                                            Florida Bar No.: 105294
                                            IKochhar@TheAmlongFirm.com
                                            AMLONG & AMLONG, P.A.
                                            500 Northeast Fourth Street
                                            Second Floor
                                            Fort Lauderdale, Florida 33301
                                            Telephone: (954) 462-1983
                                            Facsimile: (954) 463-5008
                                            Attorneys for Plaintiff,
                                                  Rodney Scott Patterson




                                                                        Page 1 of 7
Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 2 of 12



                              Certificate of Service

          I HEREBY CERTIFY that a true and correct copy of the foregoing has
    been furnished by e-mail this 15th day of August, 2017 on all counsel or
    parties of record on the Service List below.

                                     Service List

    WILLIAM R. AMLONG                    MICHAEL A. HOLT
    WRAmlong@TheAmlongFirm.com           mholt@shb.com
    KAREN COOLMAN AMLONG                 SHOOK, HARDY & BACON L.L.P.
    KAmlong@TheAmlongfirm.com            Miami Center, Suite 3200
    ISHA KOCHHAR                         201 South Biscayne Boulevard
    IKochhar@TheAmlongFirm.com           Miami, Florida 33131
                                         Telephone: (305) 358-5171
    AMLONG & AMLONG, P.A.                Facsimile: (305) 358-7470
    500 Northeast Fourth Street
    Second Floor                         MARK W. ROBERTSON, ESQ.
    Fort Lauderdale, Florida 33301       mrobertson@omm.com
    Telephone: (954) 462-1983            O’MELVENY & MYERS LLP
    Facsimile: (954) 463-5008            Times Square Tower
                                         7 Times Square
    Counsel for Plaintiff                New York, New York 10036
                                         Telephone: (212) 326-2000
                                         Facsimile: (212) 326-2061

                                         TRISTAN MORALES
                                         tmorales@omm.com
                                         O’MELVENY & MYERS LLP
                                         1625 Eye Street, Northwest
                                         Washington, District of Columbia 20006
                                         Telephone: (202) 383-5300
                                         Facsimile: (202) 383-5414

                                         Counsel for Defendant




                                                                     Page 2 of 7
Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 3 of 12



        Plaintiff, Rodney Scott Patterson’s Objections and Answers to
       Defendant, American Airlines, Inc.’s First Set of Interrogatories

          Plaintiff, Rodney Scott Patterson, hereby submits his answers and

    objections to Defendant, American Airlines, Inc.’s First Set of Interrogatories

    dated July 5, 2017 as follows:

          1.    Identify the name and address of each person who you believe

    as knowledge of the facts alleged in the Complaint.

          ANSWER: Please see Attachment 1 appended to this response.

          2.    Identify (in accordance with the Definitions and Instructions

    below) each person likely to have discoverable information that you may use

    to support your claims as asserted in the Complaint, including each person

    you intend to call as a fact witness at any trial, along with the subject matter

    of the information you expect each person to have.

          ANSWER: Plaintiff has not yet determined which fact witnesses he

    intends to call at trial. Persons who may have discoverable information that

    plaintiff pay use to support his claims are identified in Attachment 1,

    appended to this response.

          3.    Identify (in accordance with the Definitions and Instructions

    below) each person with whom you have discussed, or from whom you have

    taken a statement concerning, the allegations in the Complaint, other than

    your attorneys in this litigation.

          ANSWER: Plaintiff objects to the this interrogatory on the basis of

    overbreadth. Over the course of the events that formed the basis of this

                                                                        Page 3 of 7
Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 4 of 12



    complaint, plaintiff has discussed the underlying facts of the complaint’s

    allegations with numerous individuals, and the identification of each may not

    lead to the discovery of admissible evidence. Without waiving and subject to

    said objection, plaintiff has discussed in some way the allegations of this

    complaint with those individuals identified in Attachment 1, appended to this

    response. No statements have been taken.

          4.    Identify any medical practitioner (including, without limitation,

    psychologists or neurologists), by whom you have been evaluated or treated

    since January 1, 2014.

          ANSWER: John Knippa; Joseph R. Tordella; Gary G. Kay; John R.

    Hastings, Martin Dayton; Charles R. Mummery.

          5.    Identify any Aviation Medical Examiner you have been examined

    by in connection with an FAA medical application from 2014 to the present.

          ANSWER: Edward Antosek; Charles R. Mummery; Joseph R. Tordella.

          6.    Have you ever been a party (either as a plaintiff, petitioner,

    defendant, or respondent) in any civil or criminal action or administrative

    proceeding. If so, please identify the style and case number of the matter,

    including the body in which it was filed, and identify the attorney

    representing you in the matter.

          ANSWER: State of Florida vs. Patterson; Broward County Case No.

    16046607TI20A; Ted L. Hollander, Esq.

          7.    State each email account that you have used from January 1,

    2014 through the present. For each such email account, state the
                                                                          Page 4 of 7
Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 5 of 12



    approximate dates you used such email account and whether you still have

    access to such email account.

          ANSWER: aa737drvr@aol.com; aa737drvr@gmail.com, both used

    from January 1, 2014 through current.

          8.    State each social media account (including but not limited to

    Facebook, Twitter, Instagram, LinkedIn, or the like) that you have used at

    any time from January 1, 2014 through the present. For each such social

    media account, state the approximate dates you used such social media

    account and whether you still have access to such social media account.

          ANSWER: Facebook, used continuously from January 1, 2014 through

    current with current access.

          9.    For each category of damages you claim as a result of matters

    referred to in the Complaint, identify and describe your computation of such

    damages, including by specifying the amount of each category of damages

    and the method used to calculate those damages.

          ANSWER: Plaintiff is unable to computer or calculate the precise

    amount of each category of damages at this time because some are

    unliquidated, because plaintiff does not have all of the information needed to

    do so at this time, and because the damages change daily. However, the

    calculation of plaintiff’s damages includes:

          a.    All benefit and wage losses incurred to the date of trial,

    based on the difference between what plaintiff would have earned but for

    defendant’s wrongful actions and what plaintiff actually earned. Plaintiff
                                                                        Page 5 of 7
Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 6 of 12



    estimates this amount to be $436,920.00 through May 2017.

          b.     All benefit and wage losses that plaintiff reasonably

    expects to incur in the future, based on the difference between what plaintiff

    would have earned but for defendant’s wrongful actions and what plaintiff

    likely will earn.

          c.     Increases in taxes incurred as a result of receiving a

    damage award in a single year.

          d.     Prejudgment interest.

          e.     Compensatory damages, which are unliquidated.

          10.    Identify each source of income you have had, including

    employment (other than at American), from March 1, 2016 to the present.

          ANSWER: United States Army Reserve; Sky One Holdings, LLC.




                                                                          Page 6 of 7
           Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 7 of 12
                                       Patterson vs. American Airlines, Inc.
               Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
   Full Name                                    Role In Case                                 Knowledge
Ana Burke-Leon         Senior Specialist, ER Investigations, Advise and Counsel,       Knowledge as to
                       American Airlines                                               Plaintiff’s Section 21
                                                                                       Complaint
Bennett Boggess,       Former General Counsel, Allied Pilots Association               Knowledge as to
Esq.                                                                                   Plaintiff’s Section 20
                                                                                       and 21 Complaint
Beth Holdren           Managing Director, Labor Relations - Flight, American Airlines  Knowledge as to
                                                                                       Plaintiff’s American
                                                                                       Airlines’ Policies and
                                                                                       Procedures
Brian Beach            Former Managing Director – Flight, American Airlines Miami      Knowledge as to
                                                                                       underlying allegations
                                                                                       of the instant
                                                                                       Complaint.
Brian Vitale           Captain, American Airlines, retired Army Warrant Officer in the Knowledge as to
                       reserve, former Allied Pilots Association base administrator    underlying allegations
                                                                                       of the instant
                                                                                       Complaint.
Carolina (Last         Luis Rojas’s assistant, now flight attendant                    Knowledge as to
Name unknown)                                                                          Plaintiff’s Military
                                                                                       Leave Request
Cesar Bojeda           Complainant/AA Flight Attendant on October 2014 flight          Knowledge as to
                                                                                       Plaintiff’s October
                                                                                       2014 Flight
Charles R.             Federal Aviation Administration Designated Senior Aviation      Knowledge as to
Mummery, M.D.          Medical Examiner (AME)                                          Plaintiff’s medical
                                                                                       examination and
                                                                                       certification
Cindy Contreras,       Former Lead Nurse, American Airlines Occupational Health        Knowledge as to
R.N.                                                                                   Plaintiff’s Fitness for



                                  ATTACHMENT 1
          Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 8 of 12
                                       Patterson vs. American Airlines, Inc.
               Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
    Full Name                                  Role In Case                                   Knowledge
                                                                                        Duty Notification in or
                                                                                        about March 2014
Daniel F. Carey        Captain, American Airlines, Allied Pilots Association President  Knowledge as to
                                                                                        Plaintiff’s Complaint;
                                                                                        Negotiations with
                                                                                        Mark Cronin
David Rintel           Captain, American Airlines; Allied Pilots Association, Chairman, Knowledge as to
                       Negotiating Committee                                            American Airlines
                                                                                        Contractual
                                                                                        Procedures
David Tatum            Chief Pilot, American Airlines – Dallas/Fort Worth               Knowledge as to his
                                                                                        providing plaintiff
                                                                                        military leave on or
                                                                                        about September 22,
                                                                                        2015
Diane Sperando         Assistant to Beth Holdren, Michelle Montgomery                   Knowledge as to
                                                                                        American Airlines
                                                                                        Policies and
                                                                                        Procedures
Dianne Johnson         Senior Administrator, Pension Plan Administration, American      Knowledge as to
                       Airlines                                                         American Airlines
                                                                                        Policies and
                                                                                        Procedures
Gary G. Kay,           Psychologist, developer of CogScreen AE                          Knowledge as to his
Ph.D.                                                                                   examinination of
                                                                                        plaintiff in or about
                                                                                        June 2016
Glenn L.               Captain, American Airlines                                       Knowledge as to his
Whitehouse                                                                              complainat re
                                                                                        October 2014
          Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 9 of 12
                                    Patterson vs. American Airlines, Inc.
            Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
    Full Name                                 Role In Case                                 Knowledge
                                                                                     Paraguay incident
Glenn R. Caddy,     Psychologist, Examined Rodney Scott Patterson                    Knowledge as to his
Ph.D.                                                                                evaluation of Plaintiff
Graeham White       Pilot, American Airlines, Former LAX Base Chairman, Allied       Knowledge as to
                    Pilots Association                                               underlying allegations
                                                                                     of the instant
                                                                                     Complaint
Guy "Danny"         Captain, American Airlines                                       Knowledge as to
Shellhouse                                                                           underlying allegations
                                                                                     of the instant
                                                                                     Complaint
Ibrahim Abi-Rafeh Plaintiff’s physician as to Fitness for Duty evaluations           Received and
                                                                                     evaluated Knippa’s
                                                                                     report
James Bonds         Former Chief Pilot, American Airlines - Miami                    Knowledge as to
                                                                                     American Airlines’
                                                                                     disciplinary action
                                                                                     against plaintiff on or
                                                                                     about September 22,
                                                                                     2015
Timothy Campbell    Captain, American Airlines                                       Knowledge as to
                                                                                     Plaintiff’s USERRA
                                                                                     and Section 21
                                                                                     complaints
Jeral Ahtone,       Former American Airlines's Regional Medical Director             Knowledge as to
M.D.                                                                                 Plaiintiff’s American
                                                                                     Airlines Fitness for
                                                                                     Duty Evaluations
John D. Hastings,   Aeromedical Neurologist                                          Knowledge as to his
M.D.                                                                                 examinination of
             Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 10 of
                                                        12
                                      Patterson vs. American Airlines, Inc.
              Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
    Full Name                                 Role In Case                                   Knowledge
                                                                                       Plaintiff in or about
                                                                                       February 2017
John Flannigan       First Officer, American Airlines                                  Knowledge as to
                                                                                       Paraguay flight
John Knippa          Neuro-psychologist, American Airlines                             Knowledge as to his
                                                                                       examinination of
                                                                                       Plaintiff
Joseph R. Tordella Aviation Medical Examiner – Federal Aviation Administration         Knowledge as to his
                                                                                       first class (aireman
                                                                                       medical certicifaions)
Kathy Emory          First Officer, American Airlines                                  Knowledge as to
                                                                                       Plaintiff’s Article 7
                                                                                       Hearing against Capt.
                                                                                       Whitehouse
Kelly Magnuson       Rodney Scott Patterson's prior counsel                            Knowledge as to
                                                                                       plaintiff’s initial
                                                                                       USERRA complaint
Kevin Mase           Chief Pilot, Captain, American Airlines                           Knowledge of all facts
                                                                                       underlying plaintiff’s
                                                                                       instant complaint
Kimball Stone        Captain, Vice President-Flight, American Airlines                 Knowledge of all facts
                                                                                       underlying plaintiff’s
                                                                                       instant complaint
Lucretia Guia        American Airlines Managing Director and Associate General         Knowledge of all facts
                     Counsel57                                                         underlying plaintiff’s
                                                                                       instant complaint
Luis Rojas           American Airlines - Flight Adminstration                          Knowledge of
                                                                                       Plaintiff’s military
                                                                                       leave application in
                                                                                       January 2010 and
             Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 11 of
                                                        12
                                      Patterson vs. American Airlines, Inc.
              Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
    Full Name                                 Role In Case                                   Knowledge
                                                                                       September 2015.
Mark Cronin          Chief Pilot, American Airlines                                    Knowledge of all facts
                                                                                       underlying plaintiff’s
                                                                                       instant complaint
Mark Modrich         Captain, American Airlines; Former Professional Standards         Knowledge of all facts
                     Committee                                                         underlying plaintiff’s
                                                                                       instant complaint
Marsha Reekie        Allied Pilots Association Aeromedical Adviser and Former AA       Knowledge of
                     Medical Nurse                                                     Knippa’s examination
                                                                                       of Plaintiff
Martin Dayton        Rodney Scott Patterson's treating physician                       Knowledge of his
                                                                                       treatment of Plaintiff
                                                                                       and fitness for duty
Michelle             Manager, Labor Relations, American Airlines                       Knowledge of AA’s
Montgomery                                                                             policies and
                                                                                       procedures
Oscar Fuentes        Assistant Director, Investigator, DOL                             Knowledge of all facts
                                                                                       underlying plaintiff’s
                                                                                       USERRA complaint
Pat McGinn           Captain, American Airlines; Professional Standards                Knowledge of
                                                                                       Whitehouse’s
                                                                                       complaints against
                                                                                       Plaintiff
Ray Duke, Esq.       Aeromedical Adviser – Allied Pilots Association                   Knowledge of
                                                                                       American Airlines’
                                                                                       Policies and
                                                                                       Procedures
Robert C. Gaylord    Captain, American Airlines                                        Knowledge of facts
                                                                                       underlying the
                                                                                       USERRA complaint
           Case 0:17-cv-60533-JEM Document 154-1 Entered on FLSD Docket 02/11/2019 Page 12 of
                                                      12
                                    Patterson vs. American Airlines, Inc.
            Plaintiff’s Responses to Defendant’s First Set of Interrogatories Dated July 5, 2017
 
   Full Name                                 Role In Case                                 Knowledge
Robert Swanson      Captain, International, American Airlines                        Knowledge of facts
                                                                                     underlying the
                                                                                     Section 21 complaint
Rodney Scott        Plaintiff                                                        Knowledge of facts
Patterson                                                                            underlying the instant
                                                                                     complaint
Roxana Patterson    Plaintiff’s spouse                                               Knowledge of facts
                                                                                     underlying the instant
                                                                                     complaint
Scott Hansen        Director, Flight Administration, American Airlines               Knowledge of facts
                                                                                     underlying the instant
                                                                                     complaint
Sean Scialfa        Former Managing Director - Flight, Miami, American Airlines      Knowledge of facts
                                                                                     underlying the instant
                                                                                     complaint
Terri Eisenberg     Captain, American Airlines                                       Knowledge of facts
                                                                                     underlying the
                                                                                     Section 21 complaint
Tricia E. Kennedy   Attorney, Allied Pilots Association                              Knowledge of facts
                                                                                     underlying the instant
                                                                                     complaint
 
